Citation Nr: 1028794	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1990 to March 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
which denied the Veteran's claims for service connection for 
ulcers and Crohn's disease.

As detailed below, an initial rating for ulcers was not 
assigned in the April 1994 rating decision or anytime 
thereafter.  Service connection for ulcers had been 
granted in that rating decision, effective March 20, 1993.  
This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for the assignment of an initial rating.

The issue of entitlement to service connection for Crohn's 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for ulcers was granted in an April 1994 
rating decision, effective March 20, 1993.  An initial rating was 
not assigned.

2.  The Veteran filed a claim for service connection for ulcers 
in April 2006.

3.  The instant claim for service connection for ulcers is moot.


CONCLUSION OF LAW

The issue of service connection for ulcers is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for ulcers in 
March 1993.  An April 1994 rating decision granted his claim for 
service connection for ulcers at a "mild level."  It was noted 
that an examination was to be immediately scheduled to determine 
the Veteran's current level of impairment.

This examination, however, was never conducted and the Veteran 
was not assigned an initial rating for his service-connected 
ulcers.  Subsequent rating decisions did not list ulcers as a 
service-connected condition or further address this issue.  

Service connection for ulcers is therefore already in effect.  38 
U.S.C.A. § 7105; see also Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991) (holding that once a condition is listed on a rating 
sheet as service connected, service connection remains in effect 
unless severed).

The grant of service connection was a full grant of the benefit 
sought on appeal and there is no remaining issue on appeal.


ORDER

The appeal for entitlement to service connection for ulcers is 
dismissed.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has alleged suffering from a gastrointestinal 
disorder since service.  Service treatment records document 
numerous gastrointestinal complaints and extensive treatment for 
a variety of gastrointestinal disorders.  Post-service treatment 
records document regular treatment for a variety of 
gastrointestinal disorders, including Crohn's disease.

A VA gastrointestinal examination was conducted in July 2004.  
The examiner diagnosed Crohn's disease, among other conditions, 
and opined that this disability was "non service connected."  
No rationale was provided for this opinion and it is 
insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008) (holding that to be adequate a medical opinion must 
provide a rationale for its conclusions).  No other VA 
gastrointestinal examination has been conducted.  In light of the 
Veteran's reports regarding a continuity of symptomology and the 
inadequate July 2004 examination, a new VA gastrointestinal 
examination is required.

The record suggests that the Veteran regularly receives treatment 
for his various gastrointestinal disorders at VA.  VA treatment 
records dated through April 2010 are located in the claims file.  
These show that the Veteran was to receive potentially relevant 
treatment later in April and May 2010.  As these records have 
been adequately identified and are relevant to the instant claim, 
they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the records of 
the Veteran's VA treatment for 
gastrointestinal disabilities since April 14, 
2010. 

 All efforts to obtain these records should 
be documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

2.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA gastrointestinal examination to 
determine whether any current Crohn's disease 
is related to active duty service, including 
the service connected ulcer disease.  The 
claims file including a copy of this remand 
must be made available to, and be reviewed 
by, the examiner.  The examiner should 
indicate such review in the examination 
report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current Crohn's 
disease had its onset in service or is 
otherwise related to a disease or injury in 
active duty service, including service 
connected ulcers.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
must provide a rationale as to why this is 
so, and must indicate what if any additional 
evidence would permit an opinion to be made.

3.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


